Appeal by the claimant from a decision of the Workmen’s Compensation Board, filed December 27, 1972, which denied an award of compensation during periods when claimant was found to be voluntarily attending college full-time. Claimant, while a high school student working after school hours and on weekends, sustained a compensable injury to his throat. Compensation was paid by the carrier without controversy until September 9, 1970 when claimant matriculated in college. The board found, as facts, that claimant’s withdrawal from the labor market during the periods September 13, 1970 to May 30, 1971 and from September 14, 1971 to May 30, 1972 (during which periods he was a full-time college student) was voluntary, and that causally related loss of earnings was not established during those periods. Claimant contends that his causally related disabiliy was a contributing factor to his loss of income during the disputed period, and argues that attendance at a college does not disentitle him to compensation. However, the board’s factual finding of voluntary withdrawal from the labor market is supported by substantial evidence in the *968record and must stand. Because the board did not decide that attendance at a college automatically disentitles claimant to compensation, claimant’s second point is without merit. Decision affirmed, without costs. Staley, Jr., J. P., Cooke, Sweeney, Main and Reynolds, JJ., concur.